Case 3:18-cv-00799-CHB Document 1-1 Filed 12/04/18 Page 1 of 6 PageID #: 48




                                                                    EXHIBIT 1
Case 3:18-cv-00799-CHB Document 1-1 Filed 12/04/18 Page 2 of 6 PageID #: 49




                                                                    EXHIBIT 1
Case 3:18-cv-00799-CHB Document 1-1 Filed 12/04/18 Page 3 of 6 PageID #: 50




                                                                    EXHIBIT 1
Case 3:18-cv-00799-CHB Document 1-1 Filed 12/04/18 Page 4 of 6 PageID #: 51




                                                                    EXHIBIT 1
Case 3:18-cv-00799-CHB Document 1-1 Filed 12/04/18 Page 5 of 6 PageID #: 52




                                                                    EXHIBIT 1
Case 3:18-cv-00799-CHB Document 1-1 Filed 12/04/18 Page 6 of 6 PageID #: 53




                                                                    EXHIBIT 1
